           Case 2:19-cv-01181-GMN-BNW Document 17
                                               16 Filed 10/23/20
                                                        10/19/20 Page 1 of 2
                                                                           3


1    AARON D. FORD
      Attorney General
2    Wade J. VanSickle (Bar No. 13604)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: wvansickle@ag.nv.gov
7    Attorneys for Defendants
     William Kuloloia and Jennifer Nash
8

9                                UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA
11   Gerardo L. Perez,                                 Case No. 2:19-cv-01181-GMN-BNW
12                  Plaintiff,
                                                    DEFENDANTS’ UNOPPOSED MOTION
13   v.                                             TO EXTEND STAY FOR SETTLEMENT
                                                       PURPOSES (FIRST REQUEST)
14   Jennifer Nash, et al.,
15                  Defendants.

16          Defendants William Kuloloai and Jennifer Nash (collectively “Defendants”) the

17   Office of the Attorney General, by and through counsel, Aaron D. Ford, Attorney General

18   for the State of Nevada, and Wade J. VanSickle, Deputy Attorney General, hereby move to

19   extend the stay for an additional forty-five (45) days for settlement purposes.

20          On June 18, 2020, the Court issued an order staying the case for ninety (90) days so

21   that the parties could participate in an early mediation conference. ECF No. 4. On August

22   4, 2020, the Court extended the stay until two (2) days after the Inmate Early Mediation

23   Conference (EMC), October 20, 2020. ECF No. 9

24          On October 16, 2020, as a result of the early mediation conference, the parties

25   reached an agreement in which this matter will be dismissed. ECF No. 15. However, the

26   parties need additional time to execute and file the stipulation to dismiss the case so that

27   Plaintiff is not prematurely charged the filing fee.

28   ///



30                                            Page 1 of 3
          Case 2:19-cv-01181-GMN-BNW Document 17
                                              16 Filed 10/23/20
                                                       10/19/20 Page 2 of 2
                                                                          3


1          Therefore, Defendants request that the stay be extended an additional forty-five (45)
2    days, from October 20, 2020, until December 4, 2020.
3          DATED this 19th day of October, 2020.
4                                           AARON D. FORD
                                            Attorney General
5
                                            By:   /s/ Wade J. VanSickle
6                                                 Wade J. VanSickle (Bar No. 13604)
                                                  Deputy Attorney General
7                                                 Attorneys for Defendants
8
      IT IS SO ORDERED
9
      DATED: 4:01 pm, October 23, 2020
10

11

12    BRENDA WEKSLER
      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                          Page 2 of 3
